DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to claim 1.  Specifically, applicant argues Abe fails to disclose the silane layer is covalently bonded to an oxide of the dielectric and is capable of bonding to a sulfonyl ion.  Applicant further argues neither Abe nor Kashihara disclose wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage.  Applicant further argues there are not a finite number of predictable solutions for silane compounds to be utilized in Kashihara as the processes of forming the silane layer disclosed by Kashihara and Abe differ.
capable of bonding to a sulfonyl ion).  While the process of forming the silane layers disclosed by Kashihara and Abe may differ, said distinction would not prevent one of ordinary skill in the art from making the combination.  Both references relate to solid electrolytic capacitors comprising a silane layer between the dielectric oxide layer and the conductive polymer solid electrolyte layer.  Thus absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366 including N-(2-aminoethyl)-3- aminopropyltrimethoxysilane as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte.  Furthermore, Abe ‘366 discloses N-(2-aminoethyl)-3- aminopropyltrimethoxysilane is a known alternative to γ-glycidoxypropyltrimethoxysilane (silane compound disclosed by Kashihara); further supporting that one of ordinary skill in the art would have made the combination as the combination is a mere substitution of one known material for another known equivalent material.  Beyond, the teachings of said materials being alternatives of one another; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As to the matter of the leakage current, while the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 4-7, 12, 14-16, 19-20, & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (US 2019/0027314) in view of Abe et al. (US 2013/0078366).
In regards to claim 1,
Kashihara ‘314 discloses a capacitor assembly comprising a capacitor element (10 – fig. 1; [0013]), the capacitor element comprising; 
a sintered porous anode body (1 – fig. 1; [0013]) that contains a valve metal compound ([0015]); 
a dielectric (3 – fig. 1; [0013]) that overlies the anode body and includes an oxide of the valve metal compound ([0019]); 
a solid electrolyte (5 – fig. 1; [0013]) that overlies the dielectric, wherein the solid electrolyte includes at least one conductive polymer layer that contains a sulfonyl ion and wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or an intrinsically conductive polymer ([0051]);
an external polymer coating ([0044] – second conductive polymer layer) that overlies the solid electrolyte; and 
an organofunctional silane (4 – fig. 1; [0013]) that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion ([0027] & [0050] – chemical bonding will be covalent), wherein the organofunctional silane forms at least a first layer that contains a single silane compound ([0027] & [0050]).  Kashihara ‘314 fails 
 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group; wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage.

Abe ‘366 discloses a limited number (12) silane compounds including ones 
wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):

    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group ([0039]).

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366  including N-(2-aminoethyl)-3- aminopropyltrimethoxysilane as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte thus obtaining wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage.  When the structure/materials recited in the references is substantially identical to that of the In re Leshin, 125 USPQ 416.

In regards to claim 11,
Kashihara ‘314 fails to disclose wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropyltrimethoxysilane, N-(6-aminohexyl)aminomethyltriethoxysilane, N-(6- aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11- aminoundecyltrimethoxysilane), (aminoethylaminomethyl)-phenethyltrimethoxysilane, N- 3-[(amino(polypropylenoxy)]-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropylsilanetriol, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane, N-(2- aminoethyl)-3-aminoisobutylmethyldimethoxysilane, or (aminoethylamino)-3- isobutyldimethylmethoxysilane.  

Abe ‘366 discloses a limited number (12) silane compounds including ones 
wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropyltrimethoxysilane, N-(6-aminohexyl)aminomethyltriethoxysilane, N-(6- aminohexyl)aminopropyltrimethoxysilane, 

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366  including N-(2-aminoethyl)-3- aminopropyltrimethoxysilane as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte.  Furthermore, Abe ‘366 discloses N-(2-aminoethyl)-3- aminopropyltrimethoxysilane is a known alternative to γ-glycidoxypropyltrimethoxysilane; therefore the combination is a mere substitution of one known material for another known equivalent material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 12,


In regards to claim 14,
Kashihara ‘314 further discloses wherein extrinsically conductive polymer has repeating units of the following formula:
 
    PNG
    media_image2.png
    138
    92
    media_image2.png
    Greyscale
   
wherein, 
R7 is a linear or branched, C1 to C18 alkyl radical; C5 to C12 cycloalkyl radical; C6 to C14 aryl radical; C7 to C18 aralkyl radical; and
q is an integer from 0 to 8 ([0051]).  

In regards to claim 15,
Kashihara ‘314 further discloses wherein the extrinsically conductive polymer is poly(3,4-ethylenedioxythiophene) ([0051]).  

In regards to claim 16,


In regards to claim 19,
Kashihara ‘314 further discloses wherein the conductive polymer layer is formed from a dispersion of pre-polymerized conductive polymer particles ([0029] & [0051]).  

In regards to claim 20,
Kashihara ‘314 further discloses wherein the solid electrolyte is generally free of in situ-polymerized conductive polymers ([0029], [0044], & [0051] – when polymer dispersion used to form both first and second conductive polymer layers).  

In regards to claim 22,
Kashihara ‘314 further discloses further comprising: 
an anode termination (7 – fig. 1; [0013]) that is in electrical connection with the anode body; 
a cathode termination (9 – fig. 1; [0013]) that is in electrical connection with the solid electrolyte; and 
a housing (11 – fig. 1; [0013]) that encloses the capacitor element and leaves exposed at least a portion of the anode termination and the cathode termination.  

In regards to claim 23,


In regards to claim 28,
Kashihara ‘314 fails to disclose wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane.  

Abe ‘366 discloses wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane ([0039]).

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366  including N-(2-aminoethyl)-3- aminopropyltrimethoxysilane as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte.  Furthermore, Abe ‘366 discloses N-(2-aminoethyl)-3- aminopropyltrimethoxysilane is a known alternative to γ-glycidoxypropyltrimethoxysilane; therefore the combination is a mere substitution of one known material for another known equivalent material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 29,
The combination further disclose wherein the hot atmosphere has a temperature of from about 105°C to about 130°C (see claim 1 rejection above).  When the structure/materials recited in the references is substantially identical to that of the claims, claimed properties (e.g. leakage current of a capacitor) are presumed to be inherent.  

In regards to claim 30,
The combination further disclose wherein the rated voltage is 15 volts or more (see claim 1 rejection above).  When the structure/materials recited in the references is substantially identical to that of the claims, claimed properties (e.g. leakage current/rated voltage of a capacitor) are presumed to be inherent.  

In regards to claim 31,
The combination further disclose wherein the time is from about 300 hours to about 3000 hours (see claim 1 rejection above).  When the structure/materials recited in the references is substantially identical to that of the claims, claimed properties (e.g. leakage current of a capacitor) are presumed to be inherent.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara ‘314 and Abe ‘366 as applied to claim 22 above, and further in view of Biller et al.  (US 2014/0268501).

Kashihara ‘314 as modified by Abe ‘366 fails to disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas.

Biller ‘501 disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a housing as taught by Biller ‘501 to house the capacitor of Kashihara ‘314 as modified by Abe ‘366 to obtain a capacitor that limits the amount of moisture and oxygen supplied to the solid electrolyte and has good stability even in high temperatures. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara ‘314 and Abe ‘366 as applied to claim 22 above, and further in view of Kosuge (US 2015/0085428).
In regards to claim 27,
Kashihara ‘314 as modified by Abe ‘366 fails to explicitly disclose comprising a second layer of the organofunctional silane that contains a single silane compound that is the same or different from the silane compound of the first layer.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a second silane layer as taught by Kosuge ‘428 with the capacitor of Kashihara ‘314 as modified by Abe ‘366 to obtain a capacitor wherein a coverage ratio of the silane coupling layer to the surface of the dielectric layer facing the conductive polymer layer is enhanced; resulting in improved adhesion between a dielectric layer and a conductive polymer layer.

Claim(s) 1, 11-12, 14-21, 25-26, & 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asteman et al. (US 2015/0255221) in view of WO2014/132632A hereafter referred to as Ishimaru.
In regards to claim 1,
Asteman ‘221 discloses a capacitor assembly comprising a capacitor element, the capacitor element comprising; 
a sintered porous anode body (2 – fig. 1; [0125] & [0017]) that contains a valve metal compound; 
a dielectric (3 – fig. 1; [0125] & [0018]) that overlies the anode body and includes an oxide of the valve metal compound; 

an external polymer coating that overlies the solid electrolyte ([0024], [0110], & [0139]).  Asteman ‘221 fails to explicitly disclose an organofunctional silane that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion, wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group; wherein the organofunctional silane forms at least a first layer that contains a single silane compound, wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor 

Ishimaru discloses a capacitor assembly comprising a capacitor element (10 – fig. 1; [0045]), the capacitor element comprising; an organofunctional silane ([0048]) that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion ([0022] & [0026] - chemical bonding will be covalent based on materials used), wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group ([0026]), 
wherein the organofunctional silane forms at least a first layer that contains a single silane compound ([0022]),
wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 thus obtaining wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 11,
Asteman ‘221 fails to disclose wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropyltrimethoxysilane, N-(6-aminohexyl)aminomethyltriethoxysilane, N-(6- aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11- aminoundecyltrimethoxysilane), (aminoethylaminomethyl)-phenethyltrimethoxysilane, N- 3-[(amino(polypropylenoxy)]-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropylsilanetriol, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane, N-(2- aminoethyl)-3-aminoisobutylmethyldimethoxysilane, or (aminoethylamino)-3- isobutyldimethylmethoxysilane.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 12,
Asteman ‘221 further discloses wherein the anode body includes tantalum and the dielectric includes tantalum pentoxide ([0142] – when Ta is used as the porous anode the product of anodization to form the dielectric layer will be tantalum pentoxide).  

In regards to claim 14,

 
    PNG
    media_image2.png
    138
    92
    media_image2.png
    Greyscale
   
wherein, 
R7 is a linear or branched, C1 to C18 alkyl radical; C5 to C12 cycloalkyl radical; C6 to C14 aryl radical; C7 to C18 aralkyl radical; and
q is an integer from 0 to 8 ([0081], [0092], & [0095]).  

In regards to claim 15,
Asteman ‘221 further discloses wherein the extrinsically conductive polymer is poly(3,4-ethylenedioxythiophene) ([0092]).  

In regards to claim 16,
Asteman ‘221 further discloses wherein the sulfonyl counterion is polystyrene sulfonic acid or a salt thereof ([0092]).  

In regards to claim 17,
Asteman ‘221 further discloses wherein the conductive polymer layer contains an intrinsically conductive polymer having repeating units of the following formula:

    PNG
    media_image3.png
    140
    143
    media_image3.png
    Greyscale
 
wherein, 
R is (CH2) a-O-(CH2)b; 
a is from 0 to 10; 
b is from 1 to 18; 
Z is an anion; 
X is a cation ([0119]).  

In regards to claim 18,
Asteman ‘221 further disclose wherein the intrinsically conductive polymer is poly(4-(2,3-dihydrothieno-[3,4-b][1,4]dioxin-2-ylmethoxy)-1- butane-sulphonic acid, salt), poly(4-(2,3-dihydrothieno-[3,4-b][,4]dioxin-2-ylmethoxy)-- propanesulphonic acid, salt), or a combination thereof ([0119]).    

In regards to claim 19,
Asteman ‘221 further discloses wherein the conductive polymer layer is formed from a dispersion of pre-polymerized conductive polymer particles ([0033]).  

In regards to claim 20,


In regards to claim 21,
Asteman ‘221 further disclose wherein the external polymer coating contains pre-polymerized conductive polymer particles and a cross-linking agent ([0081-0089], [0057], & [0059]).

In regards to claim 25,
Asteman ‘221 discloses a method for forming a capacitor element, the method comprising:
 anodically oxidizing a sintered porous anode body (2 – fig. 1; [0125] & [0017]) to form a dielectric (3 – fig. 1; [0125] & [0018]) that includes an oxide of a valve metal compound; 
applying a dispersion that contains conductive polymer particles and a sulfonyl counterion to form a conductive polymer layer (abstract, [0025], [0095], & [0119), and
applying an external polymer coating that overlies the solid electrolyte ([0024], [0110], & [0139]);
wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or wherein the conductive polymer layer contains an intrinsically conductive polymer having repeating units of the following formula:

    PNG
    media_image3.png
    140
    143
    media_image3.png
    Greyscale
 
wherein, 
R is (CH2) a-O-(CH2)b; 
a is from 0 to 10; 
b is from 1 to 18; 
Z is an anion; 
X is hydrogen, an alkali metal, or ammonium ([0119]).  Asteman ‘221 fails to explicitly disclose applying a solution to the anode that includes a single organofunctional silane compound and covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion, wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group; wherein the organofunctional silane forms at least a first layer that contains a single silane compound, wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage.

Ishimaru discloses applying a solution to the anode that includes a single organofunctional silane compound and covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion ([0022] & [0026] - chemical bonding will be covalent based on materials used), wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group ([0026]), 
wherein the organofunctional silane forms at least a first layer that contains a single silane compound ([0022]),
wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage (table 1 & [0076]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 thus obtaining wherein after being subjected to a hot atmosphere having a temperature of about 80°C or more and a rated voltage for 90 seconds and a time of about 100 hours or more, the capacitor assembly exhibits a leakage current of from about 0.1 microamps to about 10 microamps as determined at the rated voltage to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 26,
Asteman ‘221 fails to disclose wherein the solution includes an organic solvent.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 28,
Asteman ‘221 fails to disclose wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane.  

Ishimaru discloses wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane ([0026]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 29,


Ishimaru discloses wherein the hot atmosphere has a temperature of from about 105°C to about 130°C ([0076]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 30,
Asteman ‘221 fails to explicitly disclose wherein the rated voltage is 15 volts or more.  

Ishimaru discloses wherein the rated voltage is 15 volts or more ([0076]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

In regards to claim 31,
Asteman ‘221 fails to explicitly disclose wherein the time is from about 300 hours to about 3000 hours.  

Ishimaru discloses wherein the time is from about 300 hours to about 3000 hours ([0076]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Ishimaru on the dielectric layer of the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer, reduced the leakage current, and improved withstand voltage.

Claim(s) 22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asteman ‘221 as modified by Ishimaru as applied to claim 1 above, and further in view of Biller ‘501.
In regards to claim 22,
Asteman ‘221 as modified by Ishimaru fails to explicitly disclose discloses further comprising: 
an anode termination that is in electrical connection with the anode body; 
a cathode termination  that is in electrical connection with the solid electrolyte; and 


Biller ‘501 further discloses further comprising: 
an anode termination (127 – fig. 1; [0085]) that is in electrical connection with the anode body; 
a cathode termination (129 – fig. 1; [0085]) that is in electrical connection with the solid electrolyte; and 
a housing (122 – fig. 1; [0085]) that encloses the capacitor element and leaves exposed at least a portion of the anode termination and the cathode termination.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a housing and terminals as taught by Biller ‘501 to house the capacitor of Asteman ‘221 as modified by Ishimaru to obtain a capacitor that limits the amount of moisture and oxygen supplied to the solid electrolyte and has good stability even in high temperatures while still providing means for connecting the capacitor to a circuit. 

In regards to claim 24,
Asteman ‘221 as modified by Ishimaru fails to disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a housing as taught by Biller ‘501 to house the capacitor of Asteman ‘221 as modified by Ishimaru to obtain a capacitor that limits the amount of moisture and oxygen supplied to the solid electrolyte and has good stability even in high temperatures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0092319 – [0036]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/David M Sinclair/Primary Examiner, Art Unit 2848